Title: To James Madison from Robert Wilkinson, 26 June 1806
From: Wilkinson, Robert
To: Madison, James



Sir,
Smirna 26th. June 1806

I had the honor of writing You last under the 21st. Ultimo, by a Ragusian Vessel bound from hence to New York, since when the following American Vessels are arrived here with Colonial produce, viz
The Brig Phoebe Wood Abraham Master from Baltimore
The Brig Globe, John Williams from Philadelphia
On the 22 instant an Express arrived here from The Ragusian Agent at Constantinople to the Ragusian Consul, with the advice of The french Army having enterred, and taken possession of The City of Ragusa; in consequence of which, Several Ragusian Vessels laden for Europe, are now relanding their Cargoes.  The french General in his Proclamation, says, that he has Orders from the Emperor his Master, to remain in possession of The Republick, till such time as The Russians evacuate the Bocchi di Cattaro and The Ionian Islands, and, as there is not the least probability of the latter, it is generally believed, that the former will be incorporated to the States of The King of Italy.
The Ragusians were Tributarys to The Ottoman Ports, and the latter cannot be pleased at the present change, tho’ must in its present weak state, tacitly put up with it; for in fact, The Ottoman Ministers are not a little alarmed to see their frontiers almost surrounded by French and Russian Armys, and they will find it a difficult task to be in amity with both; however it is hoped that They may succeed.  
I have the honor to be with the greatest deference Sir! Your most Obedient and devoted humble Servant

Robert Wilkinson

